DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goto et al. (JP2017101573A, herein Goto).
In regards to claim 1, Goto discloses
A reservoir tank (Fig.3) comprising:
a tank body (11) that stores cooling fluid;
an inflow pipe (26) for feeding the cooling fluid into the tank body;
a discharge pipe (27) for discharging the cooling fluid from the tank body; and
a filler port (29) for filling the tank body with the cooling fluid,
wherein the tank body has a first chamber (70) connected to the inflow pipe and a second chamber (74) disposed downstream of the first chamber, the filler port is provided to fill the second chamber with the cooling fluid,
an upper limit mark (H) and a lower limit mark (L) indicating an appropriate liquid level height of the cooling fluid are displayed on the tank body,
the discharge pipe is connected to the second chamber on a vertically lower side of the lower limit mark (Fig.3),
the first chamber and the second chamber communicate with each other through a lower communication path (33, 43, 53, 63),
the lower communication path communicates a portion of the first chamber lower than the lower limit mark and a portion of the second chamber lower than the lower limit mark (Fig.3),
the first chamber and the second chamber communicate with each other through an upper communication path (34, 44, 54, 64), and
the upper communication path communicates a portion of the first chamber higher than the upper limit mark and a portion of the second chamber below the upper limit mark (Fig.3, fluid flows higher than the upper limit mark from chamber 70 and falls below the upper limit mark into chamber 71).
In regards to claim 2, Goto discloses
A reservoir tank (Fig.3) comprising:
a tank body (11) that stores cooling fluid;
an inflow pipe (26) for feeding the cooling fluid into the tank body;
a discharge pipe (27) for discharging the cooling fluid from the tank body; and
a filler port (29) for filling the tank body with the cooling fluid,
wherein the tank body has a first chamber (70) connected to the inflow pipe, a second chamber (71) disposed downstream of the first chamber, and a third chamber (74) disposed downstream of the first chamber, the filler port is provided to fill the third chamber with the cooling fluid (Fig.3), the second chamber and the third chamber communicate with each other so that the cooling fluid and air can come and go between the second chamber and the third chamber (Fig.3, vis passages and chambers in between),
an upper limit mark (H) and a lower limit mark (L) indicating an appropriate liquid level height of the cooling fluid are displayed on the tank body,
the discharge pipe is connected to the second chamber or the third chamber on a vertically lower side of the lower limit mark (Fig.3),
the first chamber and the second chamber communicate with each other through a lower communication path (33),
the lower communication path communicates a portion of the first chamber lower than the lower limit mark and a portion of the second chamber lower than the lower limit mark (Fig.3),
the first chamber and the second chamber communicate with each other through an upper communication path (34), and
the upper communication path communicates a portion of the first chamber higher than the upper limit mark and a portion of the second chamber below the upper limit mark (Fig.3, fluid flows higher than the upper limit mark from chamber 70 and falls below the upper limit mark into chamber 71).
In regards to claim 3, Goto discloses that a cross-sectional area of the upper communication path is smaller than that of the lower communication path (Figs.3 and 4a).
In regards to claim 4, Goto discloses that a cross-sectional area of the upper communication path is smaller than that of the lower communication path (Figs.3 and 4a).
In regards to claim 5, Goto discloses that the first chamber is substantially filled with the cooling fluid by circulating the cooling fluid in a cooling fluid circuit of a liquid-cooled cooling system (Fig.1).
In regards to claim 6, Goto discloses that the first chamber is substantially filled with the cooling fluid by circulating the cooling fluid in a cooling fluid circuit of a liquid-cooled cooling system (Fig.1).
In regards to claim 7, Goto discloses the first chamber and the second chamber are separated by a partition wall (30), and the upper communication path communicates with an upper end of the first chamber and extends in a substantially vertical direction along the partition wall (Fig.3).
In regards to claim 8, Goto discloses the first chamber and the second chamber are separated by a partition wall (30), and the upper communication path communicates with an upper end of the first chamber and extends in a substantially vertical direction along the partition wall (Fig.3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over McEachern, Jr. (US 5,139,082, herein McEachern) in view of Young (US 2008/0141955).
In regards to claim 1, McEachern discloses
A reservoir tank (Fig.1, 16) comprising:
a tank body that stores cooling fluid (Fig.1);
an inflow pipe (14) for feeding the cooling fluid into the tank body;
a discharge pipe (46) for discharging the cooling fluid from the tank body; and
a filler port (22) for filling the tank body with the cooling fluid,
wherein the tank body has a first chamber (18) connected to the inflow pipe and a second chamber (20) disposed downstream of the first chamber, the filler port is provided to fill the second chamber with the cooling fluid,
an upper limit mark (dashed line) and a lower limit mark (where the fluid is shown in second tank 20) indicating an appropriate liquid level height of the cooling fluid are displayed on the tank body,
the discharge pipe is connected to the second chamber on a vertically lower side of the lower limit mark (Fig.1),
the first chamber and the second chamber communicate with each other through a lower communication path (28),
the lower communication path communicates a portion of the first chamber lower than the lower limit mark and a portion of the second chamber lower than the lower limit mark (Fig.1),
the first chamber and the second chamber communicate with each other through an upper communication path (26), and
the upper communication path communicates a portion of the first chamber higher than the upper limit mark and a portion of the second chamber below the upper limit mark (Fig.1, fluid flows higher than the upper limit mark from chamber 18 and falls below the upper limit mark into chamber 20).
	McEachern does not specifically show an upper limit mark and a lower limit mark on the tank body. This limitation is characterized as “printed matter” and does not change the function of the reservoir tank; therefore, per MPEP 2111.05, this limitation is not given patentable weight.
In addition, it is well known in the art that reservoir tanks generally include upper and lower limit marks as taught by Young (Figs.2 and 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McEachern’s tank body to include an upper limit mark and a lower limit mark as taught by Young in order to clearly display the maximum and minimum limits of the cooling fluid.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Raheena R Malik/Examiner, Art Unit 3763